THOMPSON, Presiding Judge,
concurring in the result.
I concur in the result. I write to address the main opinion’s resolution of the issue of viable alternatives to termination. The main opinion holds that because C.F. (“the mother”) abandoned J.F. (“the child”), the mother lacked a due-process right to require the State Department of Human Resources to locate, or to require the juvenile court to consider, an alternative relative placement for the child. That holding fails to consider the rights or the best interests of the child to be placed with members of his own extended family if at all possible. However, the record in this case indicates that the evidence supported the juvenile court’s consideration and rejection of all of the proposed relative placements. Accordingly, I concur in the result.